DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 07/08/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined-through information referred to therein has not been considered.

Claim Objections
Claims 8 and 16 are objected to because of the following informalities: 
Regarding claims 8 and 16, the second recitations of “a physiological sensor” should instead read --the physiological sensor--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing system” in claims 11 and 19 and “mobile computing system” in claims 12 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 8 and 16, they recite generating a plurality of digital tags “based on” the comparison of the processed signal with the sound signatures. There is no description that these two (i.e., generating tags and comparing features) are somehow related, affecting each other. Instead, they are independent. The tags represent the envelope of the signal, which is not affected by the comparison.
Claims 9-15 and 17-23 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 9, 11, 12, 14-17, 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,168,568 (“Gavriely”) in view of US Patent Application Publication 2007/0165892 (“Aarts”).
Regarding claim 8, Gavriely teaches [a] method of transmitting physiological sounds responsive to a signal detected by a physiological sensor attached to a patient (Fig. 1, breath sound sensors 4 and 6 transmitting information to remote receiver 16 - see col. 11, lines 25-33), the method comprising: processing a signal from a physiological sensor attached to a body of the patient (Fig. 1, sensors 4 and 6 attached to the body as shown. The sensor data is processed at elements 18 and 20); comparing features in the processed signal with sound signatures corresponding to physiological sounds that are stored in a first data repository (col. 16, lines 1-7 describe classifying adventitious sounds - also see e.g. Fig. 15 and col. 32, lines 42-44, describing comparing frequency ranges with signature frequency ranges. The repository is data storage device 22); … .
Gavriely does not appear to explicitly teach generating a plurality of digital tags based on the comparison of the processed signal with the sound signatures; and transmitting the plurality of digital tags over a network in lieu of the processed signal, thereby reducing bandwidth required for network transmission.
Aarts teaches generating a plurality of digital tags (¶ 0018 describes transmitting only an envelope signal, which is a representation of the actual signal (Abstract - the audio signal V.sub.in)) and sending just the tags over a network, to reduce bandwidth (¶¶s 0068, 0069, allowing use of an inexpensive narrowband transmission link).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate digital tags representing the envelope of the signal of Gavriely, and to transmit just the digital tags over the network, as in Aarts, for the purpose of reducing bandwidth requirements and therefore cost (Aarts: ¶ 0068). Generating the digital tags after the comparison in Gavriely detects e.g. rhonchi would have been obvious for the purpose of being able to remotely monitor adventitious sounds via the same efficient communication means.
Regarding claim 16, Gavriely teaches [a] system of transmitting physiological sounds responsive to a signal detected by a physiological sensor attached to a patient (Fig. 1, breath sound sensors 4 and 6 transmitting information to remote receiver 16 - see col. 11, lines 25-33), the system comprising one or more hardware processors (Fig. 1, CPU 20) configured to: process a signal from a physiological sensor attached to a body of the patient (Fig. 1, sensors 4 and 6 attached to the body as shown. The sensor data is processed at elements 18 and 20); compare features in the processed signal with sound signatures corresponding to physiological sounds that are stored in a first data repository (col. 16, lines 1-7 describe classifying adventitious sounds - also see e.g. Fig. 15 and col. 32, lines 42-44, describing comparing frequency ranges with signature frequency ranges. The repository is data storage device 22); … .
Gavriely does not appear to explicitly teach generate a plurality of digital tags based on the comparison of the processed signal with the sound signatures; and transmit the plurality of digital tags over a network in lieu of the processed signal, thereby reducing bandwidth required for network transmission.
Aarts teaches generating a plurality of digital tags (¶ 0018 describes transmitting only an envelope signal, which is a representation of the actual signal (Abstract - the audio signal V.sub.in)) and sending just the tags over a network, to reduce bandwidth (¶¶s 0068, 0069, allowing use of an inexpensive narrowband transmission link).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate digital tags representing the envelope of the signal of Gavriely, and to transmit just the digital tags over the network, as in Aarts, for the purpose of reducing bandwidth requirements and therefore cost (Aarts: ¶ 0068). Generating the digital tags after the comparison in 
Regarding claims 9 and 17, Gavriely-Aarts teaches all the features with respect to the corresponding claims 8 and 16, as outlined above. Regarding claim 9, Gavriely-Aarts further teaches generating synthetic physiological sounds from the plurality of digital tags (Aarts: ¶ 0072, combining the envelope with an oscillator signal to generate the synthetic sound).
Claim 17 is rejected in like manner.
Regarding claims 11 and 19, Gavriely-Aarts teaches all the features with respect to the corresponding claims 9 and 17, as outlined above. Regarding claim 11, Gavriely-Aarts further teaches wherein the synthetic physiological sounds are generated on a computing system that is separate from the physiological sensor (Aarts: Fig. 1, the mixing is performed at the receiver device 2).
Claim 19 is rejected in like manner.
Regarding claims 12 and 20, Gavriely-Aarts teaches all the features with respect to the corresponding claims 11 and 19, as outlined above. Gavriely-Aarts further teaches wherein the computing system comprises a mobile computing device (the receiver device 2 of Aarts being e.g. a laptop computer or a portable audio system - ¶ 0096).
Regarding claims 14 and 22, Gavriely-Aarts teaches all the features with respect to the corresponding claims 8 and 16, as outlined above. Regarding claim 14, Gavriely-Aarts further teaches wherein the physiological sounds comprise breath sounds (Gavriely: breath sound sensors 4 and 6 - also see col. 14, lines 23-27, describing rhonchi as abnormal breath sounds).
Claim 22 is rejected in like manner.
Regarding claims 15 and 23, Gavriely-Aarts teaches all the features with respect to the corresponding claims 12 and 16, as outlined above. Regarding claim 15, Gavriely-Aarts further teaches determining cardiopulmonary distress based on the generated plurality of digital tags (Gavriely: col. 36, line 65 - col. 37, line 3 - using the signal transmitted as in Aarts to detect crackles, which represent a cardiopulmonary abnormality).
Claim 23 is rejected in like manner.

Claims 10, 13, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely-Aarts in view of US Patent Application Publication 2004/0105556 (“Grove”).
Regarding claims 10 and 18, Gavriely-Aarts teaches all the features with respect to the corresponding claims 9 and 17, as outlined above. Regarding claim 10, Gavriely-Aarts does not appear to explicitly teach mixing white noise to generate the synthetic physiological sounds (although Aarts does teach mixing an oscillatory signal with variable frequency and amplitude with the envelope signal, as shown in Fig. 5 and described in ¶ 0085. Further, ¶ 0074 specifically mentions use with a “shaker” transducer).
Grove teaches that a function generator/oscillator can generate white noise as an alternative to a specific type of oscillation (¶¶s 0022, 0023). The generator can drive a “shaker” (¶¶s 0022-0024).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the envelope signal in Aarts with white noise, as in Grove, as the simple substitution of one known mixing signal (that of Aarts) for another (that of Grove) with predictable results (Aarts: reconstructing the original signal using an oscillator signal), especially in the case where a frequency range need not be selected (Aarts: ¶ 0012).
Regarding claims 13 and 21, Gavriely-Aarts teaches all the features with respect to the corresponding claims 8 and 16, as outlined above. Gavriely-Aarts does not appear to explicitly teach wherein the sound signatures comprise heart sounds.
Grove teaches detecting heart sounds and then analyzing the sounds (¶¶s 0018, 0019).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of the combination to heart sounds in addition to breath sounds, as in Grove, for the purpose of expanding usability of the device, it being known that auscultation of the heart is a standard component of the physical examination of patients (Grove: ¶ 0003).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791